PER CURIAM:
At 9:30 a.m. on Sunday, February 14, 1982, claimants were operating their 1980 Plymouth Horizon in a southerly direction on Route 19 in Harrison County, West Virginia. Route 19 is owned and maintained by the respondent.
Claimant Dae Anne Fletcher testified that she and her husband and son were on their way to church that morning and the roads were clear. However, upon turning left onto Clarksburg Country Club Road, they encountered ice. Mrs. Fletcher stated that Clarksburg Country Club Road had a little rise to it, and after coming up over the rise, they saw an automobile stopped in front of them. Mr. Fletcher turned to the left to go around the car and glanced the rear bumper of that vehicle. The Fletcher vehicle then skidded into a tree, went back into the road, made a complete circle, and hit a tree on the other side. Claimants suffered personal injuries and were treated and released by a Clarksburg hospital. Damage to claimants’ automobile was paid by their- insurer, Erie Insurance, with the exception of a $100.00 deductible.
The law of West Virginia is well established that the State cannot and does not guarantee the safety of motorists travelling upon its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). To be held liable, the respondent must have had either actual or constructive notice of the hazardous condition of the highway. Since no such evidence of notice was brought forth in this case, the respondent cannot be found negligent. Therefore, the Court hereby disallows the claim.
Claim disallowed.